          Case 1:20-cv-08176-PAE Document 7 Filed 10/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 YOKO ONO LENNON,

                                        Plaintiff,                      20 Civ. 8176 (PAE)
                        -v-
                                                                             ORDER
 FREDERIC SEAMAN,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       Plaintiff Yoko Ono Lennon has filed a related case statement in this matter, indicating

that this matter is related to Lennon v. Seaman, No. 99 Civ. 2664 (LBS) (JCF) (S.D.N.Y.). See

Dkt. 4. That case, however, is closed, and the Hon. Leonard B. Sand, to whom that case was

assigned, is deceased. I will therefore retain supervision over this case.



                                                               PaJA.�
       SO ORDERED.

                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: October 5, 2020
       New York, New York
